187 F.3d 1004 (9th Cir. 1999)
RUSSELL W. NEWCOMB, M.D., Plaintiff-Appellee,v.STANDARD INSURANCE COMPANY, a foreign corporation, Defendant-Appellant.
No. 98-35986
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted June 10, 1999Filed August 9, 1999

David L. Bacon, Thelen, Reid & Priest, Los Angeles, California, for the defendant-appellant.
Robyn M. Brody and John Hohnhorst, Hepworth, Lezamiz &  Hohnhorst, Twin Falls, Idaho, for the plaintiff-appellee.
Appeal from the United States District Court  for the District of Idaho  B. Lynn Winmill, District Judge, Presiding. D.C. No. CV-95-00454-BLW
Before: Donald P. Lay,1 Alfred T. Goodwin and  M. Margaret McKeown, Circuit Judges.
OPINION
LAY, Circuit Judge:


1
Dr. Russell W. Newcomb, a surgeon, brought this suit  against Standard Insurance Company asserting long-term disability under the civil enforcement provisions of the  Employee Retirement Income Security Act of 1974  ("ERISA"), 29 U.S.C. S 1001 et seq . The district court determined that Newcomb was entitled to disability benefits and  granted his motion for summary judgment. Standard appealed  the judgment under Federal Rule of Civil Procedure 54(b)  claiming that the district court erred in holding that Standard  abused its discretion when it denied Newcomb's claim and in  not entering judgment in favor of Standard. We affirm.


2
Standard claims that its decision to deny benefits under the  plan should be reviewed under the abuse of discretion standard because the policy conferred adequate discretion upon it  as the plan administrator. See Firestone Tire & Rubber Co. v.  Bruch, 489 U.S. 101, 115 (1989) (holding that denial of benefits under an ERISA plan is reviewed de novo "unless the  benefit plan gives the administrator or fiduciary discretionary  authority to determine eligibility for benefits or to construe  the terms of the plan"). The district court agreed with  Standard and reviewed the policy for an abuse of discretion.  In so doing, the district court found that it was bound by Snow  v. Standard Ins. Co., 87 F.3d 327 (9th Cir. 1996).2 In Snow,  the courtconsidered an insurance policy issued by Standard  which provided that there would be no benefit payment unless Standard was presented with "satisfactory written proof of the  claimed loss." Id. at 330. The court held that the policy language conferred sufficient discretion on Standard as the plan  administrator. Therefore, the court held that the district court  correctly determined that the appropriate standard to review  the denial of benefits was abuse of discretion. Id. The decision  in Snow, however, is no longer the controlling law in this circuit. In Kearney v. Standard Ins. Co., 175 F.3d 1084, 1089  (9th Cir. 1999), the en banc court construed the language  "will pay the LTD BENEFIT described in Part 8 upon receipt  of satisfactory written proof that you have become  DISABLED" as ambiguous and, therefore, subjected the  denial of benefits to de novo review.


3
Standard relies on specific language to distinguish the policy in this case from that of Kearney and  Snow. Although the  satisfactory written proof of loss language is present in the  instant case, Standard relies on a provision which provides  that a claimant must submit "written authorization for STANDARD to obtain the records and information needed to determine [the claimant's] eligibility for LTD BENEFITS."  Standard argues that this provision confers adequate discretion so as to subject the denial of benefits to an abuse of discretion review.


4
Standard relies on two cases to support its argument that  the words "to determine" are dispositive of the standard of  review. First, in Eley v. Boeing Co., 945 F.2d 276, 278 n.2  (9th Cir. 1991), the court held that the language"[t]he Company shall determine the eligibility of a person for benefits  under the plan," sufficiently conferred discretion so as to  make abuse of discretion the appropriate standard of review.  Second, in Bogue v. Ampex Corp., 976 F.2d 1319, 1324 (9th  Cir. 1992), the court reviewed a Plan Administrator's decision  to deny benefits for an abuse of discretion due to the language  "[t]he determination . . . will be made by Allied-Signal upon  consideration of whether the new position . . . has responsibilities similar to those of your current position."


5
These two cases are clearly distinguishable from this  case. As was pointed out in Kearney, the court in Bogue  found "that an administrator had discretion only where discretion was `unambiguously retained' by the administrator."  Kearney, 175 F.3d at 1090 (citing Bogue, 976 F.2d at 1325).  Discretion was not "unambiguously retained" in this case.3  Merely using the word "determine" in the policy does not  insure that the denial of benefits will be reviewed for abuse  of discretion. The word determine in this case was used in a  provision which functioned to inform the claimant that he had  to provide Standard with authorization to obtain records. The  primary function of this provision is not to confer discretion.  We are, therefore, not persuaded that this use of the word determine confers the appropriate discretion, and hold that the  correct standard of review is de novo.


6
Under de novo review, the question now becomes whether  there is a genuine issue of material fact surrounding Dr. Newcomb's disability. Standard points out several facts which put  Dr. Newcomb's disability in question through the opinion of  Dr. Zivin, the "independent medical expert." The district  court, however, held that the lone opinion of Dr. Zivin does  not overcome all of the other evidence. As the district court  stated:


7
The opinions of Drs. Desmond, Hammond, and  Petajan, establish that Dr. Newcomb had right-sided  weakness that precluded him from practicing as a  surgeon. Two of those physicians are neurologists  with special expertise to diagnose Dr. Newcomb's  disability. Their medical opinions are backed by  Hospital Administrator Marley Jackman who concluded that Dr. Newcomb should be placed on permanent medical leave because he was no longer able  to practice as a surgeon.


8
Dr. Zivin's lone contrary opinion is simply over- whelmed by this substantial evidence.


9
Although the district court reviewed Standard's decision to deny benefits under the abuse of discretion standard,  its opinion is complete with the factual findings required  under a de novo review. In other words, the district court's  opinion is a testament to the Rule 52 findings that are required  under Kearney. See Kearney, 175 F.3d at 1095. In fact, one  of Standard's original arguments is that the district court  incorrectly applied the abuse of discretion standard by weighing the evidence, which is inappropriate in a summary judgment proceeding. This, however, is precisely the task the  court would face if the case was remanded for de novo review. In light of this, we see no practical purpose in remand  and, therefore, we affirm the judgment of the district court.


10
AFFIRMED.



Notes:


1
 The Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation.


2
 The original holding in Snow  was reversed in a per curiam non-published opinion, Snow v. Standard Ins. Co., No. 97-55508, 1999 WL  369799 (9th Cir. May 13, 1999), by reason of the intervening en banc  decision in Kearney v. Standard Ins. Co., 175 F.3d 1084 (9th Cir. 1999).


3
 This case is also distinguishable from Bendixen v. Standard Ins. Co.,  No. 97-55572, _______ F.3d _______ (June 1, 1999), a case decided after Kearney,  in which this court determined that the policy conferred discretion upon the Plan Administrator and was, therefore, reviewed for an abuse of discretion. In Bendixen, the policy included an "Allocation of Authority" section which unambiguously conferred discretion. There is no such  provision cited in this case.